Mr. Justice Thompson delivered the opinion of the court: This appeal is prosecuted to review a judgment of the superior court of Cook county overruling objections filed by appellants and confirming' a supplemental assessment to pay the deficiency in the cost of paving Hill road, in the village of Winnetka. The objections presented to the superior court and argued by counsel for appellants are the same as objections 1, 2 and 3 in Village of Winnetka v. Handy, (ante, p. 54.) All the questions presented in this case have been considered and decided in the other. For the reasons given in the opinion adopted in the case above mentioned the judgment in this case is affirmed. Judgment affirmed.